Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 7, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 85-89, 91, 92 and 98-106 are currently pending. Claims 85-89, 91, 92 and 98-105 have been amended by Applicants’ amendment filed 11-19-2021. Claim 106 was added by Applicants’ amendment filed 11-19-2021. No claims have been canceled by Applicants’ amendment filed 11-19-2021.

Regarding new claim 106, the claim is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New claim 106 is directed to a method for detecting a count of a chromosome, the method comprising: (a) providing a group of circulating cell-free nucleic acid test samples, wherein each of the test samples is obtained from a pregnant female; (b) sequencing the group of circulating cell-free nucleic acid test samples by massively parallel sequencer; (c) generating nucleotide sequence reads for each test sample; (d) mapping the nucleotide sequence reads; (e) counting the nucleotide sequence reads for each test sample; (f) obtaining counts of nucleotide sequence reads mapped to the reference genome sections for each test sample; (g) normalizing, using a microprocessor, the count of sequence reads; (h) generating the GC-normalized count for the chromosome; (i) determining the expected count for the chromosome; (j) adjusting the GC-normalized Claim 1 of the claims filed 01-30-2013 was directed to a method for detecting the presence or absence of fetal aneuploidy, comprising; (a) obtaining counts of nucleotide sequence reads mapped to reference genome sections; (b) normalizing the counts for a first genome section, or normalizing a derivative of the counts for the first genome section; (c) detecting the presence or absence of a fetal aneuploidy based on the normalized sample count. Thus, new claim 106 requires a search and examination beyond the claims as originally presented. As noted in MPEP 818.02(a), wherein subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03. As recited in MPEP 821.04 (¶ 8.04), since applicant has received an action on the merits (See; Office Action, mailed May 7, 2013) for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, new claim 106 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 98-104 were previously withdrawn, and claim 106 is newly withdrawn, as being directed to a non-elected invention.

Therefore, claims 85-89, 91, 92 and 105 are currently under examination to which the following grounds of rejection are applicable. 

Priority
The present application filed January 30, 2013, is a CON of PCT/US2013/02290, filed January 
18, 2013, which claims the benefit of US Provisional Patent Application No. 61/589,202, filed January 20, 2012; PCT/US2013/02290 is a CON of PCT/US2012059123, filed October 5, 2012; which claims the benefit of US Provisional Patent Application 61/663,477, filed June 22, 2012.

Withdrawn Objections/Rejections
 fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Double Patenting
	The provisional rejection of claims 85-89, 91 and 92 is maintained, and claim 105 is newly rejected, on the ground of nonstatutory double patenting as being unpatentable over: 
	(i)	Claims 1-33 of copending US Patent Application No. 15/775,918, and
	(ii)	Claims 2-15 of copending US Patent Application No. 16/395,658 for the reasons of record.

Response to Arguments
Applicant’s arguments filed November 19, 2021 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) Applicant requests that the provisional rejection be held in abeyance (Applicant Remarks, pg. 9, last full paragraph).
Regarding (a), Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claim 105 is maintained, and claims 85-89, 91 and 92 are newly rejected, under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 85 is indefinite for the recitation of the term “flow cell-based variability” in line 27 because it is unclear what ‘variability’ is being compensated for; and whether the “flow cell-based variability” refers to a variability of GC counts between samples, reads and/or sequencing methods; a variability inherent between different flow cell sequencing methods (e.g., Sanger sequencing, Illumina, Roche, PacBio, etc.); 
	Claim 85 is indefinite for the recitation of the term “subtracting the expected count specific to the flow cell” in line 30 because it is unclear as to the identity of the “expected count specific for a flow cell” including how the ‘expected count’ specific to a flow cell is obtained, calculated and/or determined based on GC-normalized count; and/or whether the “expected count specific for a flow cell” is the same for every flow cell, or whether the ‘expected count’ specific differs depending upon the make, model or company producing the flow cell; whether the expected count is different for every flow cell; whether the expected count is based on a characteristic of the sample (e.g., sample type, sample size, sample purity, sequencing method, solvent used, etc.); whether the ‘expected count’ depends upon the computer algorithm used for analysis, etc. such that the adjusted GC-normalized count can be subtracted from this value and, thus, the metes and bounds of the claim cannot be determined.
	Claim 85 is indefinite for the recitation of the term “estimate of variability for the expected count” in line 32 because it is unclear as to the identity “variability” encompassed by the term “estimate of variability of the expected count”, such that it is unclear how the “estimate of variability for the expected count” is obtained, calculated, and/or determined such that this value can be used to divide the subtraction value and lead to outputting of a classification; and whether the “estimate of variability for the expected count” is a guess, a standard reference value applied to all flow cells, the result of a mathematical equation or whether it is determined from an experimental value; whether it relies on the make and/or model of the flow cell; whether the value relies on some characteristic of the flow cell, sample, and/or the analysis conditions or methods (e.g., solvent, sample purity, species, read length, temperature, substrate, algorithm, etc.) and, thus, the metes and bounds of the claim cannot be determined.
see, e.g., published Specification, paragraphs [0262]; [0272]-[0273] and [0277])) and, thus, the metes and bounds of the claim cannot be determined.
	Claims 88, 91 and 92 are indefinite for the recitation of the term “median count” such as recited in claim 88, line 2 because it is unclear as to what the term refers, and whether the term “median count” for a flow cells refers to a median number of reads produced by each flow cell; the number of samples that a flow cells can analyzed in a specific period of time; the median GC count in a specific set of samples, the median number of test samples, the median length of the mapped reads, and/or whether the term refers to some other “median count” and, thus, the metes and bounds of the claim cannot be determined.
	Claims 86, 87 and 105 are indefinite insofar as they ultimately depend from claim 85.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection of claims 85-89, 91, 92 and 105 is maintained under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., abstract idea, a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims as a whole are directed to a natural phenomenon and an abstract idea. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 85-89, 91, 92 and 105 do not recite something significantly different than the judicial exception. The rationale for this determination is explained below:
In the instant case, the claims broadly recite a method for determining a presence or absence of a chromosome aneuploidy, comprising: (a) providing a group of circulating cell-free nucleic acid test sample; (b) sequencing the group of test samples by massively parallel sequencing, wherein the group of test samples is sequence on a common flow cell; (c) generating nucleotide sequence reads for each test sample; (d) mapping the nucleotide sequence reads for each test sample of the group of circulating cell-free nucleic acid test samples to reference genome sections; (e) normalizing, using a microprocessor, the counts of sequence reads for a chromosome; (f) determining an expected count for the chromosome; (g) adjusting the expected counts for each test sample of the group to compensate for flow cell-based variability; and (h) outputting a classification of the presence or absence of a chromosome aneuploidy, wherein the presence of a chromosome aneuploidy is determined when the adjusted GC-normalized count exceeds a predetermined cutoff value or falls within a predetermined range of values.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I: [YES].
claims 85-89, 91, 92 and 105 are directed to a natural phenomenon in the form of a natural correlation between the cell-free nucleic acids present in a biological sample and the presence or absence of aneuploidy (e.g., diagnosing) (See; Table 1 of the instant Specification); and an abstract idea including: (a) mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations) in the form of sequencing, generating sequence reads, mapping, counting, obtaining counts, normalizing using a microprocessor, generating GC-normalized counts, determining an expected count, adjusting the GC-normalized count to compensate for flow cell variability, obtaining an adjusted count, generating a subtraction value, dividing the subtraction value by an estimate of variability including a robust z-score, and outputting a classification when the GC-normalized count exceeds a predetermined cutoff value or falls within a range of values; (b) mental processes that can be performed in the human mind (e.g., observation, evaluation, judgement and opinion), such as mapping, obtaining counts, generating a GC-normalized count, determining an expected count, adjusting the GC-normalized count for each test sample, generating a subtraction value, dividing that value by an estimate of variability, compensating for flow cell variability, and determining the presence or absence of aneuploidy based on a value or range of values (e.g., diagnosing); and/or (c) the use of a generic computer that performs routine and conventional functions of implementing instructions of an abstract idea on a computer such as the steps of providing, sequencing, generating sequence reads, mapping, counting, obtaining counts, normalizing using a microprocessor, generating a GC-normalized count, determining an expected count, adjusting the GC-normalized count to compensate for flow cell variability, obtaining an adjusted GC-normalized count for the chromosome, generating a subtraction value, dividing the subtraction value by an estimate of variability for the expected count that is specific for the flow cell, compensating for flow cell variability, and outputting a classification of a presence or absence of aneuploidy as compared to a cutoff value or a range of values (e.g., diagnosing). The claims recite the judicial exception of a natural phenomenon; and an abstract idea that falls within the groupings of abstract ideas enumerated in the 2019 PEG including encompassing mathematical concepts, mental processes that can be carried out in the human mind, and/or by using a generic computer that performs routine and conventional functions including concepts including mathematical 
Proceeding to revised Step IIA – Prong Two of the analysis, which asks if the claims recite additional elements that integrate the judicial exception into a practical application of the exception. The instant invention is drawn to a computer-implemented process that is directed to the judicial exception of an abstract idea. Abstract ideas include mathematical formulas, mathematical relationships, mathematical calculations, and the like; as well as, mental processes, mental steps, and the use of a generic computer. The claims are directed to abstract idea in the form of determining chromosome aneuploidy from sequence reads derived from a maternal sample comprising cell-free nucleic acid by normalizing the amounts of sequence read counts of the sample using counts derived from control samples that are co-processed for sequencing. The instant invention is also directed to the judicial exception of the natural correlation between the sequences present in nucleic acids obtained from a biological sample and aneuploidy, which manifests as disease, as evidenced by Table 1A of the instant Specification. Applicant’s process steps merely provide instructions to implement an abstract idea in the form of a mental process performed in the human mind, and/or by use of a generic computer that implements instructions of an abstract idea on a computer (See, MPEP 2106.05(f)); as well as, reciting typical components of a computer such as a microprocessor. Claim 85 recites, “determining the presence or absence of a chromosome aneuploidy”; “sequencing the group of circulating cell-free nucleic acid test samples by massively parallel sequencer”; “mapping the nucleotide sequence reads for each test sample...to reference genome sections”; “normalizing, using a microprocessor, the sequence reads for a chromosome for each test sample”; “determining an expected count for the chromosome”; “adjusting the expected counts for each test sample”; “generating a subtraction value”; “dividing the subtraction value by an estimate of variability for the expected count specific to the flow cell from the GC-normalized count”; “compensating for flow cell variability”; and “outputting a classification of a presence or absence of a chromosome aneuploidy...when the adjusted GC-normalized count exceeds a predetermined value or falls within a predetermined range of values”, which resembles “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Additionally, the dependent limitations of 86-89, 91, 92 and 105 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 88 recites “wherein the expected count is a median count for the flow cells”; while claim 89 recites, “wherein the adjusted GC-normalized count for the chromosome is a robust z-score”; claim 91 provides, wherein the expected count is a median count for the flow cell and the estimate of variability for the expected count is a median absolute deviation of the expected count”; and claim 105 recites “wherein a presence of an chromosome aneuploidy...is determined when the adjusted GC-normalized count for the chromosome falls within a predetermined range of values”. These limitations can be interpreted as "an abstract idea itself" furthering an example of “obtaining and comparing intangible data”, (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)). “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, these limitations can be interpreted as "an abstract idea itself". Hence, these limitations are akin to an abstract idea, which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. The claims add insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claims are recited without any specificity as to the methods of providing (e.g., obtained from literature, a specific database, etc.); method of sequencing; method of normalizing (e.g., algorithm, microprocessor, etc.); method of mapping (e.g., a specific mapping algorithm, mapping software, etc.); method of determining an expected count; adjusting the expected counts; adjusting the GC-normalized counts; the subtraction value; what the subtraction value is divided by; outputting data; species of the pregnant female; test samples; groups; microprocessor; counts of the nucleotide sequence reads; flow cell; flow cell variability; mathematical or statistical manipulations; expected count; GC-normalized count; microprocessor; the z-score; test samples; method of adjusting; method of outputting a classification; the specific flow cells; the reference genome; the flow cell-based variability being compensated for; whether the variabilities are for a single, 
It is noted that method of determining the presence or absence of a chromosome aneuploidy, and methods of normalizing counts of sequence reads are known in the art. The claims are merely applying a method manipulating data using well-known, conventional steps without adding a patent eligible application. The claim amounts to nothing more than instructions to apply the abstract idea, i.e. receive information, determine variables, assign elements, and carry out a computer-implemented method.
For example, the use of fetal-specific sequences in maternal blood, including paternally inherited alleles or de novo mutations, has been explored including for the purposes of aneuploidy detection, wherein the invention includes a computer program for controlling the microfluidic device, and for analyzing the sample data including a computer programmed to analyze sequence data obtained from a mixture of maternal and fetal chromosomal DNA is known in the art as evidenced by Quake et al. (US20120196754, published August 2, 2012; paragraphs [0007]; [0041]; and [0086]); methods of massively parallel sequencing of DNA molecules including cell-free DNA in the plasma of pregnant women has been shown to allow accurate non-invasive prenatal detection of fetal trisomy 21; and improving the detection of trisomy 13 and 18 by using a non-repeat-masked reference human genome to increase the number of aligned sequence reads for each sample, where a bioinformatics approach was then applied to correct GC content bias in the sequencing data that samples from women pregnant with trisomic fetuses were identified by comparing the test samples with control samples within each sequencing run by a special statistical approaches developed for diagnosis of trisomy 13 and trisomy 18, the two statistical approaches comprising: (i) the standard z-score approach; and (ii) the z-score approach with GC correction; and that in order to quantitatively measure the over-representation for each tested sample, for the standard z-score approach, the z-score for the chromosome of interest (chr13/18) was calculated by the following equation:
test sample = (GR test sample – GR mean reference sample)/SD reference sample was known in the art as evidenced by Chen et al. (Nature Reviews, 2011, 6(7), 1-7; Abstract; and pg. 1, col 2; last partial paragraph, lines 1-3; pg. 3, col 1; third full paragraph; and pg. 3, col 2; first partial paragraph); that multiplexed massively parallel shotgun sequencing assay for non-invasive trisomy 21 detection was evaluated using cell-free fetal DNA using 480 samples; and that a variety of analytical methods have been published to detect an overabundance of genetic material from chromosome 21, wherein the methods use some form of normalization to calibrate the results against a known set of euploid reference samples; and that the relationship between z-scores calculated based on 24 external samples using mean and SD (x-axis) and using median and median absolute deviation (y-axis) was known in the art as evidenced by Ehrich et al. (American Journal of Obstetrics & Gynecology, 2011, 204(205), e1-11; Abstract; pg. 205e3, col 1, last partial paragraph; and pg. 205e4; Figure 2); that the sequencing of cell-free DNA from the plasma of pregnant women using high-throughput shotgun sequencing and emulsion PCR; and obtaining ~5 million of reads mapped uniquely to the human genome, wherein the median count per 50-kb window for each chromosome was selected, and the median of the autosomal values was used as a normalization constant to account for differences in the total number of sequence tags as a non-invasive method of determining fetal aneuploidy was known in the art as evidenced by Fan et al. (PNAS, 2008, 105(42), 16266-16271; Abstract; pg. 16266, col 2, first full paragraph; pg. 16266, col 2, last partial paragraph; and pg. 16267, col 1, first partial paragraph); that massively parallel DNA sequencing of cell-free fetal DNA from maternal blood can detect fetal chromosomal abnormalities, wherein to minimize intra- and inter-run sequencing variation, an optimized algorithm was developed by using normalized chromosome values (NCVs) from the sequencing data as evidenced by Sehnert et al. (Optimal Detection of Fetal Aneuploidy by Sequencing, 2011, 57(7), 1042-1049; Abstract); as well as, computer-implemented methods to calculate a risk of fetal aneuploidy in a maternal sample comprising estimating the chromosome dosage for two or more fetal chromosomes in the maternal sample; determining a fetal nucleic acid proportion in the maternal sample; providing data on prior risk of aneuploidy for at least a first fetal chromosome based on one extrinsic characteristics; calculating a value of a likelihood that the first fetal chromosome is aneuploid by comparing the chromosome dosage of the first fetal chromosome to the chromosome dosage of a second fetal chromosome in view of the fetal nucleic acid proportion, wherein the maternal Oliphant et al. (US8700338; col 2, lines 9-21 and 32-34; col 7, lines 5-10; and col 11, lines14-17). Moreover, data processing and pre-processing including with respect to G/C content and the technical variability of analyzer platforms is well known in the art including: wherein data sets can be pre-processed, standardized or normalized to conform to a particular standard such as to aid in normalization of data for variations in experimental conditions from sequence analysis, such that sequence analysis can be normalized across all samples by subtracting the mean or by dividing by the repeated occurrence of particular sequencing motifs by the standard deviation to obtain centered data of standardized variance; that a linear model-based algorithm can be used to derive a feature based on the ratio of read counts; and for the normalization for GC content bias introduced in Illumina Solexa and ABI SOLiD sequencing platforms as evidenced by Tang et al. (US20140235475; paragraphs [0070-[0074]; [0138]; [0185]; and [0198]); methods for correcting for G/C content bias including resulting from Solexa sequencing method including a method for analyzing a maternal sample such as from peripheral blood, wherein fetal DNA is present in the maternal plasma, which forms the basis for a universal, polymorphism-independent non-invasive diagnostic test for fetal aneuploidy; and that determining disease status (aneuploidy) was made by calculating a z-score, wherein z-scores were compared to reference values, from a population restricted to euploid male fetuses, such that G/C content affected the coefficient of variation as evidenced by Fan et al. (US8195415; col 2, lines 65-67; and col 3, lines 1-3 and 35-39; col 4, lines 20-21 and 29-31; and col 5, lines 16-30); that GC-content effect can vary substantially between samples as does the gene length effect, such that lack of proper normalization can lead to false positives, such that normalization procedures were developed for RNA-seq data that greatly improved precision without affecting accuracy; and that there is a need to normalize data to remove GC-content effect between samples as taught by Hansen et al. (Biostatistics, 2012, 13(2), 204-216; pg. 213, first partial paragraph; and first full paragraph); that normalization to remove biases related to GC-content generated using the Illumina Risso et al. (Bioinformatics, 2011, 12(480), 1-17; Abstract; pg. 1, col 2; first full paragraph, lines 1-3; and pg. 2, col 1; first full paragraph, lines 16-21); and that factors affecting instrument-to-instrument variability were known in the art including instrument service history, pipetting errors, the underlying measurement principle, sample volume and concentration, sample temperature history, etc.; and that the software can be used to optimize sample analysis to ensure agreement between instruments as evidenced by Lew et al. (Beckman Coulter, 2012, 1-9; pg. 1, fourth full paragraph; and pg. 4, second full paragraph). Thus, the steps of the method as recited were well known, purely conventional or routine in the art before the effective filing date of the claimed invention. The claims as a whole simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (See; MPEP § 2106.05(d)).
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 85 DOES 
NOT qualify as eligible subject matter.  
Dependent claims 85-89, 91, 92 and 105 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon or abstract idea of claim 85, significantly different. For example, claim 88 encompasses the methods of claim 85, wherein the expected count is a median count for the common flow cells, but they do not add anything that makes the natural phenomenon in claim 85 significantly different.
Thus, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. 
In light of the above consideration and the new guidance, claims 85-89, 91, 92 and 105 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed November 19, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that the rejection under 35 USC 101 was withdrawn in the Office Action dated February 27, 2020, and a Notice of Allowance was issued on September 29, 2020, such that absent major changes in the law, it is inappropriate for the Office to reevaluate patent eligibility repeatedly for the claims that have already been determined by the Office to be patent eligible (Applicant Remarks, pg. 10, sixth full paragraph); (b) Applicant submits that claim 85 is directed to a practical application under Prong 2 of Step 2 because claim 85 recites a technological improvement in the field of flow cell-based non-invasive testing; and that as described in the present application, certain birth defects are caused by a chromosomal abnormality including Down’s Syndrome, Trisomy 13, Trisomy 18, etc. such that the invention of claim 85 is useful for a medical profession and provides a clear practical application (Applicant Remarks, pg. 11, second full paragraph; and last partial paragraph; and pg. 12, first partial paragraph); (c) the Deciu Decl. submitted on August 29, 2018 supports that the claimed invention provides an improvement in the technology of flow cell-based non-invasive prenatal testing because by performing the claimed method, the classification results improved significantly, thereby reducing the false positive and false negative rates, which allowed Sequenom’s clinical trial to proceed and eventually lead to its completion, and the development of the MaterniT21 test (Applicant’s Remarks, pg. 12, first full paragraph); (d) the claims properly limits the use of the alleged mathematical concept to the practical application of sequencing cell free nucleic acid test samples obtained from pregnant females and subsequently determining the presence or absence of a chromosome aneuploidy in test samples because the claim is limited to sequencing a group of test samples by massively parallel sequencer (Applicant Remarks, pg. 12, last partial paragraph; pg. 13, first partial paragraph; and first full paragraph); (e) third, the fact that the claims are directed to a practical application is supported in the Examples provided in the 2019 Guidance, wherein Example 41 recites a method for establishing cryptographic communications between computer terminals, which explicitly (f) Applicant notes that the statement that “claim 85 does not recite non-invasive prenatal testing, or determining (diagnosing) the presence or absence of a chromosome aneuploidy in any subject” is not consistent with what is currently recited in the claim; that steps (k) (“obtaining a GC-normalized count”) and (h) (“generating a subtraction value”) are not recited at a high level of generality (pg. 19, last full paragraph; last partial paragraph; and pg. 20, first partial paragraph); and (g) Applicant disagrees that the instant claim 85 correlates to claim 2 of Example 29 as asserted by the Office because claim 2 has only three steps (Applicant Remarks, pg. 21, entire page); 
Regarding (a), as noted in MPEP 706.07(h)(b), the Director shall prescribe regulations to provide for the continued examination of applications for patent at the request of the applicant. Moreover, the MPEP 2103(I)-(VI) provides a blueprint for the patent examination process including: (i) determining what invention is sought to be patented; (ii) conduct a thorough search of the prior art; (iii) determine whether the claimed invention complies with 35 USC 101; (iv) evaluate application for compliance with 35 USC 112; (v) determine whether the claimed invention complies with 35 USC 102 and 103; and (vi) clearly communicate findings, conclusions and their bases. Applicant’s assertion that (absence of major changes in the law) it is inappropriate for the Office to reevaluate patent eligibility repeatedly for the claims that have already been determined by the Office to be patent eligible, is not found persuasive. As an initial matter, the Examiner respectfully requests that Applicant direct the Examiner’s attention to the portion of the MPEP indicating that it is improper for the Office to reevaluate the patent eligibility of amended claims after the filing of a Request for Continued Examination. It is noted that, after the Notice of Allowance was mailed on September 29, 2020, Applicant filed a Request for Continued Examination (filed December 21, 2020) along with additional references for consideration by the Examiner. A reconsideration of the amended claims (e.g., the claims filed June 26, 2020 in combination with the Examiner amendments mailed September 29, 2020), and the IDS filed December 21, 2020 resulted in the rejections of record mailed February 10, 2021. Moreover, Applicant has subsequently filed amendments to the claims on May 10, 2021 and November 19, 2021; as well as, a Request for Continued Examination filed on December 7, 2021. Upon examination, the Examiner has determined that instant claims 85-89, 91, 92 and 105 recite a 
	Regarding (b) and (f), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). MPEP 2106.04(d)(I) states that the courts have identified limitations that did not integrate a judicial exception into a practical application including:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(i)	merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(ii)	 adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(iii)	generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). 

Applicant’s assertion that claim 85 is directed to a practical application under Prong 2 of Step 2 because claim 85 recites an improvement in the field of flow cell-based non-invasive prenatal testing such as for Down’s Syndrome, Trisomy 13, Trisomy 18, etc., wherein claim 85 is useful for a medical professional to make an informed medical decision and, thus, provides a clear practical application, is not found persuasive. The Examiner contends that the instant claims are directed to a natural phenomenon and an abstract idea, without significantly more. Applicant asserts that the classification output from the broadly recited method of claim 85 is useful for a medical professional to make an informed medical decision; however, instant claim 85 does not practically apply the output data for any purpose. 
Regarding the instant claims with regard to Applicant’s asserted practical application of the judicial exceptions, and an improvement in the technological field of non-invasive prenatal testing, it is noted that:
	(i)	The instant amended claims do not recite (and are not directed to) “non-invasive prenatal testing”, such that the claims cannot be an improvement in the field of “non-invasive prenatal testing”. 
(ii)	Applicant argues that the invention of claim 85 is useful for a medical professional to make an informed medical decision, or that the proper medical procedure can be administered based on the result because certain birth defects are caused by a chromosomal aneuploidy such as, Trisomy 21, Trisomy 13, do not recite diagnosing a specific chromosomal aneuploidy including Down’s Syndrome, Trisomy 13, Trisomy 18, Monosomy X, etc. based on specific cutoff values or range of values; and the instant claims do not recite the administration of any medical procedure, making any specific medical decision and/or the administration of any particular treatment based on an output classification. Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions, and do not recite the judicial exceptions with significantly more.
	(iii)	As noted supra, the claims are recited at a high level of generality, such that substantially all practical applications of the judicial exceptions are covered including all output classifications of all chromosome aneuploidies based on all predetermined values obtained using all mathematical, computer processes and/or algorithms. Moreover, the claims are so broadly recited that it is unclear how a classification of the presence or absence of a chromosome aneuploidy is ultimately output; including that the claims do not recite a specific species of pregnant female; sample; reference genomes; specific flow cells; flow cell-based variabilities and/or the computer products, computer programs, algorithms and/or mathematical formulas that are used to create, process, analyze and/or compare data (See; instant published Specification [0032]-[0034] discussing computer program products and processing modules; and paragraphs [0273]-[0315] discussing filtering modules; sequencing modules; counting modules; normalization modules; expected count modules; outcome modules, etc.).
	(iv)	No predetermined cutoff values or ranges of values are recited in the instant claims, and no specific values, ranges of values, and/or specific reference sample is correlated with the presence or absence of a specific chromosomal aneuploidy including Down’s Syndrome, Trisomy 13, Trisomy 18, etc.
	(v)	As noted by the cited references, the steps of the method including providing, sequencing, generating reads, mapping reads, obtaining counts, generating normalized counts, adjusting for flow cell variability, data collection, data analysis, etc. are well known, purely conventional or routine in the art.
	The claims clearly encompass the use of a generic computer that performs routine and conventional functions of implementing instructions of an abstract idea on a computer, while generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the broadly recited claims do not provide an improvement in the field of “non-invasive prenatal testing” 
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion the Deciu decl. submitted on August 29, 2018 supports that the claimed invention as provides an improvement in the technology of flow cell-based non-invasive prenatal testing because by performing the claimed method, the classification results improved significantly, thereby reducing the false positive and false negative rates, which allowed Sequenom’s clinical trial to proceed and eventually lead to its completion, and the development of the MaterniT21 test, is not found persuasive for the reasons discussed supra including that the instant claims do not recite (and are not directed to) “flow cell-based non-invasive prenatal testing”. Moreover, the Federal Circuit has stated that the test for possession as shown in the disclosure requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art; and based on that inquiry, the Specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed as evidenced by Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co. (598 F.3d 1336, 1351-53 (Fed. Cir. 2010)). The Deciu declaration filed under 37 CFR 1.132 on August 29, 2018 is insufficient to overcome the 35 USC 101 rejection, the 35 USC 112, 2nd paragraph rejection, and the 35 USC 103 rejection of claims 85-89, 91, 92 and 105 because: (1) the Deciu decl. fails to set forth facts to support the declaration as provided in the Affidavit including: (i) the identity of the flow cell-based variabilities and how they were addressed; (ii) and/or recite or describe the false positive rate, false negative rate, and/or the breadth of the change as compared to some other value; (2) refers only to a system that is not described in the referenced Application and/or not recited in the instant claims (e.g., a computer-implemented method for reducing flow cell-based variability, a clinical trial for an NIPT blood test, the MaterniT21 test, etc.) (See; Deciu decl., #4 and 7-9), such that the Deciu decl. does not indicate how the instant individual claims are related to the system described in the declaration (See; MPEP § 716); and (3) the Deciu decl. includes statements which amount to an affirmation that the claimed subject matter functions as it was intended to function, which is not relevant to the issue of patent eligibility (See; MPEP § 716), such that there is no showing that the objective evidence is commensurate in scope with the claims. Moreover, it is noted that there is no teaching in the as-filed Specification 
Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that the claims properly limits the use of the alleged mathematical concept to the practical application of sequencing cell free nucleic acid test samples obtained from pregnant females and subsequently determining the presence or absence of a chromosome aneuploidy in test samples because the claim is limited to sequencing a group of test samples by massively parallel sequencer, is not found persuasive. As noted supra, the claims are recited at a high level of generality, such that substantially all practical applications of the judicial exceptions are covered including all output classifications for all chromosome aneuploidies (e.g., all monosomies, disomies, trisomies, sex chromosome aneuploidies, etc.), wherein the presence or absence of any aneuploidy is based on a predetermined value or range of values (e.g., reference values, control values, normal values, accepted values, made-up values, etc.) that are obtained using all mathematical equations, computer processes, algorithms to map sequence reads, normalize counts and/or combinations thereof (e.g., median absolute deviation, LOESS, standard deviation, bookstrap estimates, CNVnator, RDXplorer, z-score, etc.); generate normalized counts; determine expected counts; adjust GC-normalized counts; generate values, and output a classification onto any device and/or any method of display resulting from the use of any massively parallel sequencer (currently available or to be manufactured in the future) to sequence any type of nucleic acids (e.g., DNA, RNA, mRNA, cDNA, siRNA, etc.) from any sample (e.g., blood, sputum, urine, plasma, CSF, hair, fat, etc.) from any species of 
Regarding (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including what is (and is not) recited in instant claims. Although Applicant states that the invention as recited in claim 85 is useful for a medical professional to make an informed medical opinion, the instant claims do not recite the making of any medical decision, diagnosing any particular chromosomal aneuploidy based on a cutoff value or range of values, and/or the administration of any treatment based on the output classification (Applicant Remarks, pg. 18, second full paragraph). Thus, the judicial exception is clearly not integrated into a practical application of that exception. Moreover, Applicant’s assertion that Example 41 of the 2019 Guidance supports that the instant claims recites a practical application because it recites a method for establishing cryptographic communications between computer terminals, which explicitly recites a mathematical formula or calculation, wherein the specific formulas and calculations in a specific manner sufficiently limits the use of the mathematical concept; and that it corresponds to the PTAB board decision Ex Parte Smith, where the claims at issue are directed to a hybrid trading system for concurrently trading securities, is not found persuasive. Applicant has failed to provide any analysis of how Example 41 of the 2019 Guidance is similar to the instant claims. Because Example 41 is directed to a method for establishing cryptographic communications, wherein the combination of element use the mathematical formulas and calculations in a specific manner sufficiently limits the use of the mathematical concepts to the practical application, Applicant appears to be suggesting that the instant claims are an improvement in the functioning of a computer, or an improvement in computer technology. Contrary to instant claim 41 of the 2019 Guidance as provided by Applicant, instant claim 85 does not recite a specific mathematical formula, computer program, and/or computer algorithms to carry out some (or all) of the steps of the method as recited in instant claim 85. Moreover, the claims do not integrate the judicial exception into a practical application of the exceptions and, thus, the claims merely recite well understood, routine and conventional subject matter without significantly more. Thus, the instant claims do not correspond to the method as recited in Example 41 of the 2019 Guidance. Regarding Ex Parte Smith, it is noted that the claims are directed to a hybrid trading system comprising an electronic trading system, reporting system, communication network, etc. None of Tang et al. (See, for example, paragraphs [0070-[0074]; [0138]; [0185]; and [0198]); methods for correcting for G/C content bias including resulting from Solexa sequencing method as evidenced by Fan et al. (col 5, lines 16-30); normalizing data to remove GC-content effect between samples as evidenced by Hansen et al. (pg. 213, first partial paragraph; and first full paragraph); normalization to remove biases related to GC-content generated using the Illumina Genome Analyzer platform as evidenced by Risso et al. (Abstract; pg. 1, col 2; first full paragraph, lines 1-3; and pg. 2, col 1; first full paragraph, lines16-21); and that factors affecting instrument-to-instrument variability were known in the art including instrument service history, pipetting errors, the underlying measurement principle, sample volume and concentration, sample temperature history, etc.; and that the software can be used to optimize sample analysis to ensure agreement between instruments as evidenced by Lew et al. (pg. 1, fourth full paragraph; and pg. 4, second full paragraph). Thus, the instant claims do not integrate the judicial exception into a practical application of the exception.
Moreover, the Examiner contends that instant claim 85 corresponds to Example 2 of claim 29 of the 2016 Subject Matter Eligibility Examples: Life Sciences, as follows:
“A method of diagnosing julitis in a patient, said method comprising: 
a. 	obtaining a sample from a human patient;
b. 	detecting whether JUL-1 is present in the plasma sample by contacting the plasma sample with an anti-JUL-1 antibody and detecting binding between JUL-1 and the antibody; and
c. 	diagnosing the patient with julitis when the presence of JUL-1 in the plasma sample is detected.” 

As indicated by the Office, claim 2 is patent ineligible because the claim recites a correlation that is a consequence of a natural process, wherein step (c) can be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent an abstract idea (See, Ambry Genetics) (See; 2016 Subject Matter Eligibility Examples: Life Sciences, Example 2, pgs. 10-12). Instant claim 85 is directed to a method for determining the presence of absence of a chromosome aneuploidy, the method comprising: 

(ii) sequencing the group of test samples; 
(iii) mapping the nucleotide sequence reads to reference genome sections; 
(iv) normalizing, using a microprocessor, the counts of the nucleotide sequence reads; 
(v) determining an expected count for the chromosome (corresponding to detecting whether a chromosome aneuploidy is present); 
(vi) adjusting the counts for the group to compensate for flow cell-based variability; and (vii) obtaining an adjusted GC-normalized count for the chromosomes;
(viii) generating a subtraction value;
(ix) dividing the subtraction value by an estimate of variability for the expected count; and
(x) outputting a classification of a presence or absence of chromosome aneuploidy in each test sample, wherein the presence of a chromosome aneuploidy is determined when the adjusted GC-normalized count exceeds a predetermined cutoff value or falls within a predetermined range of values (corresponding to diagnosing the patient with chromosomal aneuploidy when a particular value is detected).
 
Instant claim 85 clearly correlates with patent ineligible Example 2 as provided by the Office as being directed to a judicial exception in the form of a natural correlation between chromosome count in a test sample and chromosome aneuploidy; as well as, being directed to an abstract idea in the form of mathematical concepts in the form of mathematical relationships, formulas or equations, and mathematical calculations (e.g., sequencing, mapping, normalizing, adjusting, etc.); and mental processes performed in the human mind such as observation, judgement and opinion (e.g., determining an expected count; determining presence of aneuploidy; providing an estimate of variability, outputting a classification, etc.), and the use of a generic computer to carry out performing routine and conventional functions of implementing instructions of an abstract idea on a computer. Thus, the claims are properly rejected as being directed to a judicial exception without significantly more.
Regarding (g), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that instant claim 85 does not correlate to claim 2 of Example 29 as asserted by the Office because claim 2 has only three steps and does not include the detailed process steps, is not found persuasive. As previously discussed, instant claim 85 is broadly recited, such that the steps of providing a sample, sequencing the sample, generating reads, mapping 
(i)	obtaining a sample from a pregnant female (interpreted as obtaining a sample from a patient); 

(ii)	obtaining read counts for a chromosome (interpreted as detecting whether JUL-1 is present in the sample); and 

(iii)	outputting a classification of the presence or absence of a chromosome aneuploidy based on an adjusted read count when the count exceeds a predetermined value or is within a predetermined range of values (interpreted as diagnosing the patient with julitis when the presence of JUL-1 in the sample is detected). 

Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC§ 103
Please Note: the references have been modified slightly in response to Applicant’s amendments and arguments filed 11-19-2021.

The rejection of claims 85-89, 91, 92 and 105 is maintained under 35 U.S.C. 103 as being unpatentable over Fan et al. (US Patent No. 8195415, issued June 5, 2012, effective filing date January 29, 2010) in view of Tang et al. (US Patent Application Publication No. 20140235474, published August 21, 2014; effective filing date June 24, 2011) as evidenced by Chiu et al. (PNAS, 2008, 105(51), 20458-20463); and Hout et al. (WIREs Cognitive Science, epub 2012, 4, 93-103); and Holt et al. (Genome Research, 2008, 18, 839-846); and Holt et al. (Genome Research, 2008, 18, 839-846); and Chen et al. (PLoS One, 2011, 6(7), 1-7).
claims 85, 88 and 91, Fan et al. teach a method for analyzing a maternal sample such as from peripheral blood, wherein fetal DNA is present in the maternal plasma, which forms the basis for a universal, polymorphism-independent non-invasive diagnostic test for fetal aneuploidy (corresponding to test sample; cell-free test samples; pregnant female; aneuploidy; and outputting, claim 85a and 85e) (col 3, lines 35-39; and col 4, lines 20-21 and 29-31). Fan et al. teach that determining disease status (aneuploidy) was made by calculating a z-score, wherein z-scores were compared to reference values, from a population restricted to euploid male fetuses, such that G/C content affected the coefficient of variation (interpreted as a z-score; and the presence of chromosomal aneuploidy, claims 89 and 105) (col 2, lines 65-67; and col 3, lines 1-3). Fan et al. teach in Figure 5A, a scatter plot graph showing the mean sequence tag density for each chromosome of all samples including cell-free plasma DNA from pregnant women and male donor (corresponding to cell-free nucleic acids; pregnant women; and group of test samples) (col 6, line 53; and Figure 5A). Fan et al. teach; (a) sequencing DNA in the sample by massively parallel sequencing to obtain a number of sequence tags, wherein the term “massively parallel sequencing” means techniques for sequencing millions of fragments of nucleic acids, and solid phase amplification to create a high density sequencing flow cell with millions of clusters including Illumina technologies (interpreted as massively parallel sequencing; and a common flow cell), wherein it is known that next generation sequencing instruments such as the Roche GS-FLX, the Illumina 1G analyzer, and the Applied Biosystems SOLiD are all flow cell sequencers as evidenced by Holt et al. (pg. 839, col 2, first partial paragraph, lines 3-5); (b) mapping the sequence tags to specific chromosome portions, each chromosomal portion being comprise in a sliding window of a predetermined length (interpreted as mapping); (c) determining numbers of sequence tags mapped to each sliding window on at least each autosome (interpreted as counting sequence reads for each test sample); (d) determining a mean of said numbers for each autosome and a second mean for at least all autosomes; (e) calculating a normalized value from all autosomes, using said second mean (interpreted as normalizing using a microprocessor); and (f) comparing normalized values among autosomes to determine any abnormally distributed autosomal chromosome portion of interest (interpreted as determining an expected count for the chromosome), where the method further comprises (g) calculating a relationship between the number of sequence tags and GC content associated with sequence tags in a given window and correcting for a higher or lower number of reads resulting from a change in GC content (interpreted as mathematical manipulation); and (h) calculating a statistic for each chromosome relative to other chromosomes in the mixed sample, whereby each statistic indicates a value of a chromosome relative to other chromosomes in a sample, said value being indicative of disomy (interpreted as adjusting counts; subtracting; and GC normalized count) (corresponding to massively parallel sequencing; flow cell; mapping; normalizing; GC content; mathematical manipulation; determining expected count for a chromosome; adjusting counts; subtracting; and outputting the presence of an aneuploidy, claim 85a-e) (col 5, lines 19-27; col 9, lines 19-24; col 36, claim 13; col 36, claim 14; and col 36, claim 15). Fan et al. teach that the median of the autosomal values was used as a normalization constant to account for the difference in total number of sequence tags obtained for different samples (interpreted as the median count; generating a subtraction value; and adjusting the GC-normalized count for each test sample in the group); and that the mean sequence tag density of each chromosome correlates with the G/C content of the chromosome (interpreted as normalizing counts based on G/C content, claim 85g-k) (col 17, lines 19-27). Fan et al. teach that the median count (i.e., middle value in the set) per window for each chromosome is selected; then the median of the autosomal values is used to account for differences in total number of sequence tags obtained for different chromosomes and distinguish inter-chromosomal variation from sequencing bias from aneuploidy, such that mapping can be applied to discern partial deletions or insertions in a chromosome, wherein the present method also provides a method for correcting for bias resulting from G/C content, such as in Solexa sequencing method that are found to produce more sequence tags with increased G/C content (interpreted as a median count for the flow cell; compensate for flow cell variability; and massively parallel sequencing, claim 85) (col 5, lines 16-27). Fan et al. teach that the standard deviation of sequence tag density for each chromosome also correlates with the absolute degree of deviation in chromosomal G/C content from the genome-wide G/C content as shown in Figures 5A and 5C (corresponding to median absolute deviation, claim 91 (col 17, lines 27-30; and Figures 5A and 5C). Fan et al. teach calculating C/C content of the human genome by calculating the G/C content of every 20 kb non-overlapping window of each chromosome of the human genome (HG18) using hgG/CPercent script of the UCSC Genome Browser’s “kent source tree”, which contains different utility programs, output file contains the coordinate of each of the 20 kb bin and the corresponding G/C content (interpreted as; normalizing using a microprocessor; generating a CC-normalized count; and outputting, claims 85g-l) (col 26, lines 7-13). Fan et al. teach calculating a statistic for each chromosome relative to all other chromosomes in a sample, wherein each statistic tells the value of each chromosome median relative to other chromosomes, taking into account the number of reads mapped to each chromosome (interpreted as mapping; and median count is expected count for the flow cell, claim 85) (col 27, lines 15-20). Fan et al. teach that the correlation coefficient between standard deviation of sequence tag density and the absolute deviation of chromosomal G/C content from the genome-wide G/C content is 0.963 (interpreted as the normalizing the GC content; generating a GC-normalized count; determining an expected count; median absolute deviation, claim 85g-k) (col 6, lines 66-67; and col 7, lines 1-3). Fan et al. teach that for each sample, the values of fetal DNA fraction calculated from the data of different chromosomes were averaged (interpreted as analyzing each test sample) (col 6, lines 4-8). Fan et al. teach that the normalization of the sequence tags is necessary to compare different patient samples since the total number of sequence tags for each patient sample is different (interpreted as normalizing the GC-content for each sample; and adjusting for flow cell-based variabilities, claim 85) (col 7, lines 65-67; and col 8, lines 1-3).
Regarding claims 86, 87 and 105, Fan et al. teach the successful use of shotgun sequencing and mapping of DNA to detect fetal trisomy 21 (Down syndrome), trisomy 18 (Edward syndrome), trisomy 13 (Patau syndrome), carried out non-invasively using cell-free fetal DNA in maternal plasma (col 4, lines 17-21)
Regarding claim 89, Fan et al. teach that in the Chiu et al. reference, disease status determinations (aneuploidy) were made by calculating a “z score”, wherein “z scores” were compared with reference values from a population restricted to euploid male fetuses, and wherein the authors noted that G/C content affected the coefficient of variation (corresponding to z-score) (col 2, lines 65-67; and col 3, lines 1-3), wherein to determine if the maternal plasma samples belonged to a T21 pregnancy, the z-score of % chr21 of the tested sample was calculated, such that the z-score refers to the number of standard deviations from the mean to a reference data set as evidenced by Chiu et al. (pg. 20459, col 1, third full paragraph; and pg. 20459, col 2, Figure 1).

Regarding claim 92 (in part), Tang et al. teach methods and processes that can be used for non-invasive assessment of genetic variation which can lead to the diagnosis of a particular medical condition or conditions, the identification of dissimilarities or similarities for one or more features between a subject data set and a reference data set, generate a multidimensional matrix, reduce the matrix into a representation and classify the representation into one or more groups, including for the diagnosis of genetic variation such as fetal aneuploidy (Abstract; and paragraph [0006], line 23). Tang et al. teach the invention provides an apparatus that identifies the presence or absence of a genetic variation comprising a programmable processor that implements a data set dimensionality reducer wherein the reducer implements a method (paragraph [0009], lines 1-4). Tang et al. teach that data sets can be pre-processed, standardized or normalized to conform to a particular standard, wherein a pre-processing step sometimes aids in normalizing data when using tissue samples since there are variations in experimental conditions from sequence analysis; and that normalization can be carried out in a variety of manners, wherein sequence analysis can be normalized across all samples by subtracting the mean or by dividing the repeated occurrence of particular sequencing motifs by the standard deviation to obtain centered data of standardized variance (paragraph [0072]) (interpreted as adjusting the GC-normalized count for each test sample, claim 85). Tang et al. teach a novel algorithm based on a linear model used for the detection of fetal aneuploidy, wherein Illumina’s cBOT instrument was used for cluster generation, such that total sequence count for each chromosome was summarized after filtering the bins and counts above 3 median absolute deviation of the chromosome, wherein the GC percentage of each chromosome was gathered from these one-mismatch sequence tags and the averaged GC percentage was plugged into the linear model (interpreting the novel algorithm as determining MAD as an estimate of variability of the expected count; as MAD from count obtained in (h), claims 85, 91 and 92) (paragraphs [0188]-[0190]). Tang et al. teach a Z-score based on the linear model was calculated for all pair-wise samples, including trisomy samples (corresponding to z-score (paragraph [0195], lines 1-4). Tang et al. teach that chromosome 21 percentage was plotted against the logged sequence count for the same uniplex and 4-plex dataset, and a Z-score-based  calculated from the chromosome percentage and normalized by the mean and standard deviation of the reference samples; and that the advantage in the LM-MDS algorithm was clear after compensating for the GC bias and experimental batch effect, such that the Z-score using GC normalized sequences count by LOESS technique, led to improved results for trisomies 13 and 18 (interpreted as a robust z-score;  normalizing counts according to G/C content; mathematical or statistical manipulation; and interpreting the LM-MDS algorithm and LOESS technique as adjusting the expected counts, claims 85 and 89) (paragraphs [0212], lines 4-9; and [0213], lines 23-27), wherein it is known that MDS is a tool by which researchers can obtain quantitative estimates of similarity among groups of items as evidenced by Hout et al. (Abstract). Tang et al. teach that although massively parallel sequencing performs with high efficiency, there is noise or bias introduced in the sample amplification with PCR, a necessary step in both the Illumina Solexa and ABI SOLiD sequencing platforms, wherein bias is largely attributed to uneven GC content across the genome (interpreted as flow cell-based variability) (paragraph [0198], lines 4-8), wherein it is known that correction of GC content bias in sequencing data is necessary after massively parallel sequencing of DNA molecules in the plasma of pregnant women improves the specificity of the detection of trisomy 13 and 18 as evidenced by Chen et al. (Abstract). Tang et al. teach that log sequence count ratio displayed a high correlation with their GC content; and that a feature can be constructed from the statistical manipulation of two or more features, such as a linear model-based algorithm can be used to derive a feature based on the ratio of read counts or reads and the GC content of genome sections (interpreted as normalizing counts according to GC content, claim 85) (paragraphs [0013]; [0138]; and Figure 1b). Tang et al. teach the use of a novel algorithm (the Linear Model-Multidimensional Scaling algorithm) for the detection of fetal aneuploidy was proposed, wherein a Z-score can be derived from the linear relationship of the log sequence count ratio or total sequence counts and GC content for a chromosome of each sample pair (interpreted as encompassing adjusting the GC-normalized count for each test sample) (paragraph [0202], lines 1-8). Tang et al. teach that the total sequence count for each chromosome was summarized after filtering the bins with counts above a 3 median absolute deviation of that chromosome; and the GC percentage of each chromosome was gathered from these one-mismatch sequence tags, and the averaged GC percentage was plugged into the linear model (interpreted as the eliminate a biased effect of abnormally high counts in consistent regions close to centromeres or telomers; which can be due to the high repeat sequence embedded in these regions, the sequence tag counts were calculated from each 50 kb bin and those bins that were above a 3 median absolute deviation from the median counts were excluded when summarizing the total counts for each chromosome (interpreting MAD as an estimate of variability of the expected count; as subtracting the expected count from the GC-normalized count; and the median absolute deviation is the expected count, claims 85 and 91) (paragraph [0199], lines 13-20). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Moreover, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, in view of the benefits of a non-invasive assessment of genetic variation which can lead to the diagnosis of a particular medical condition such as fetal aneuploidy as exemplified by Tang et al., it would have been prima facie obvious for one of ordinary skill at the time the invention was made to modify the method of determining an abnormally distributed chromosome portion of interest such as by massively parallel sequencing and analysis of chromosomes of interest as disclosed by Fan et al. to include the mathematical analysis and/or statistical analysis including the median absolute deviation, z-score, LM-MDS, and LOESS as taught by Tang et al. with a reasonable expectation of success in analyzing data sets obtained from the sequencing of circulating cell-
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 19, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant notes that Deciu et al. is the publication of the present application and, thus, Deciu et al. is not prior art and should be excluded from the cited “prior art” (Applicant Remarks, pg.  23, first full paragraph, lines 1-4); (b) Applicant notes that claim 91 recites “the estimate of variability for the expected count is MAD of the expected count, and claim 92 recites that “the median count and the MAD are determined according to GC-normalized count obtained in (d) for the chromosome n each test sample, such that the rejection as to claims 91 and 92 should be withdrawn (Applicant Remarks, pg. 10, first full paragraph, lines 6-12); (c) none of the references describes adjustment for flow cell-based variability, while the claimed invention provides and improvement in the technology of non-invasive prenatal testing, such that by performing the method, the classification results improve significantly, which allowed the Sequenom clinical trial to proceed (Applicant Remarks, pg. 23; last partial paragraph; and pg. 24, first partial paragraph); (d) that the Deciu declaration provides at #6, that a person of ordinary skill did not understand the effects of flow cell-based variability (Applicant Remarks, pg. 24, point 6); (e) the declaration provides that the claimed invention provides an improvement in the technology of flow cell-based non-invasive prenatal testing, such that by performing the claimed method, the classification results improved significantly, where adjustment further improved accuracy and false positive rate; the adjustment allowed Sequenom’s clinical trial to proceed and led to its completion, and the release of the MaterniT21 test was based on the completion of this trial; and that the declaration provides that a person of ordinary skill did not understand the effects of flow cell-based variability; and that Applicant’s results show that flow cell-based variability had an unexpected and (f) paragraph [0194] of the published application provides details regarding how to adjust flow cell-based variability including the formula provided therein (Applicant Remarks, pg. 25); and (g) there is nothing in Fan to suggest adjusting GC-normalized counts for each test sample (Applicant Remarks, pg. 26, entire page).
Regarding (a), Applicant’s assertion that Deciu et al. should be excluded from “prior art”, is rendered moot. The Deciu et al. reference is no longer recited in the instant rejection and, thus, applicant’s arguments are rendered moot.
Regarding (b), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Moreover, it is noted in MPEP 2145(IV) that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that the rejection to claims 91 and 92 should be withdrawn because they improperly relied on Deciu et al., is not found persuasive. As an initial matter, it is noted that Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b), such as what is not taught by the combined references of Fan et al. and Tang et al. Moreover, claims 91 and 92 are dependent claims; and the “median absolute deviation (MAD)” is not recited in instant claim 85. Furthermore, the Deciu et al. reference was previously used as an evidentiary references; however, the references of Fan et al. and Tang et al. stand on their own. Fan et al. teach a computer programmed to analyze sequence data obtained from a mixture of maternal and fetal chromosomal DNA; that other computer-implemented calculations described were carried out in MATLAB; that the median count (i.e., middle value in the set) per window for each chromosome (interpreted as the median) is selected and used as a normalization constant to account for the difference in total number of sequence tags obtained for different samples; that reads mapped to each chromosome are expected to play a role in determining standard deviations; that the correlation coefficient between standard deviation of sequence tag density and the absolute deviation of chromosomal G/C content from the genome-wide G/C content is 0.963 (interpreted as the median absolute deviation); and that the method provides for correcting for bias resulting from GC content such as found in the Solexa sequencing method (interpreted as expected median standard deviation; and adjusting the GC-normalized count for each test sample in the group to compensate for flow cell-based variability). Tang et al. teach a novel algorithm based on a linear model used for the detection of fetal aneuploidy, wherein Illumina’s cBOT instrument was used for cluster generation, such that total sequence count for each chromosome was summarized after filtering the bins and counts above 3 median absolute deviation of the chromosome, wherein the GC percentage of each chromosome was gathered from these one-mismatch sequence tags and the averaged GC percentage was plugged into the linear model (interpreting MAD as an estimate of variability for the expected count; and determining MAD from count obtained in (h)); and that to eliminate a biased effect the sequence tag counts were calculated from each 50 kb bin and those bins that were above a 3 median absolute deviation from the median counts were excluded when summarizing the total counts for each chromosome (interpreting MAD as an estimate of variability for the expected count; subtracting the expected count from the GC-normalized count; and the median absolute deviation is the expected count). Thus, the combined references teach all of the limitations of the claims including claims 91 and 92.
Regarding (c), (e) and (g), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the Examiner’s response regarding the Sequenom clinical trial; the MaterniT21 test; as well as, the reasons why the Deciu declaration filed under 37 CFR 1.132 on August 29, 2018 is insufficient to overcome the 35 USC 112, 2nd paragraph rejection, the 35 USC 101 rejection, and the 35 USC 103 rejection of claims 85-89, 91, 92 and 105. Applicant’s assertion that the cited references do not teach an adjustment for flow cell-based variability, where the claimed invention provides and improvement in the technology of non-invasive prenatal testing, such that by performing the method, the classification results improve significantly, is not found persuasive. As an initial matter, it is noted that instant claim 85 is very broadly recited, such that:
(i)	the Deciu decl. is directed to a “computer-implemented method” as described in the instant Application and claims (See; Deciu decl., #4 and 8); and it is unclear how the Deciu decl. corresponds to the instant claims;
(ii)	instant claim 85 does not recite “non-invasive prenatal testing”, and does not identify the asserted improvements (or any amount thereof) that results from using the broadly recited method including improvements to false positive results and/or false negative results;
(iii)	there is no indication or identification regarding what Applicant’s asserted ‘significant improvement’ is relative to since the original clinical trial plan, the Oversite Committee requirements, the specific flow cell-based variability needing to be adjusted, and/or the specific adjustments made have not been provided; and whether the improvements result from some other aspect of the method as recited (e.g., improvements in methods of sequencing used in 2000, in computer binning algorithms, in mathematical calculations for normalizing GC content, in detection accuracy, in read length, in the method of obtaining/storing/shipping biological samples, etc.); 
(iv)	the claims and the instant Specification do not identify the specific flow cells, or the specific flow cell-based variabilities that Applicant asserts must be adjusted for (e.g., all flow cells, flow cells that use Illumina sequencing algorithms, flow cells manufactured before 2015, flow cells that use a silicon or polymer substrate, the purity of the sample, length of the channel, the use of beads, temperature variation, variation in read length, variations sample processing times, variations in computer software code, etc.); and
(v)	the specific mathematical formulas, computer programs, microprocessors; and/or computer algorithms used to adjust for the undefined “flow cell-based variability” are completely unidentified, such that it is unclear how a classification is produced and output.

Moreover, the instant published Specification teaches that any suitable procedure can be utilized for adjusting and/or processing data sets including flow-cell based normalization and G/C content adjustment (e.g., flow-cell based median comparisons) (See; paragraph [0188], lines 1-6). Thus, it appears that  adjusting the GC-normalized count for each test sample will compensate for flow cell-based variability. Fan et al. teach (a) determining a mean of said numbers for each autosome and a second mean for at least all autosomes; (b) calculating a normalized value from all autosomes, using said second mean (interpreted as normalizing using a microprocessor); (c) comparing normalized values among autosomes to determine any abnormally distributed autosomal chromosome portion of interest (interpreted as determining an expected count for the chromosome); (d) calculating a relationship between the number of sequence tags and GC content associated with sequence tags in a given window and correcting for a higher or lower number of reads resulting from a change in GC content (interpreted as mathematical manipulation; and encompassing subtracting and dividing); and (e) calculating a statistic for each chromosome relative to other chromosomes in the mixed sample (interpreted as adjusting the GC-normalized count for each test sample of the group of test samples; and encompassing subtracting and dividing), whereby each statistic indicates a value of a chromosome relative to other chromosomes in a sample, said value being indicative of disomy (interpreted as adjusting the GC-normalized count; subtracting; and dividing); that for each sample, the values of fetal DNA fraction calculated from the data of different chromosomes were averaged (interpreted as analyzing each test sample); that the normalization of the sequence tags is necessary to compare different patient samples since the total number of sequence tags for each patient sample is different (interpreted as normalizing the GC-content for each sample; and adjusting for flow cell-based variabilities); that the median of the autosomal values was used as a normalization constant; and that the mean sequence tag density of each chromosome correlates with the G/C content of the chromosome, wherein the method provides a method for correcting for bias resulting from GC content (interpreted as normalizing counts based on G/C content; and interpreting (a)-(e) as adjusting the GC-normalized count for each test sample in the group of test samples, and adjusting for flow cell-based variability). Tang et al. teach that although massively parallel sequencing performs with high efficiency, there is noise or bias introduced in the sample amplification with PCR, a necessary step in both the Illumina Solexa and ABI SOLiD sequencing platforms, wherein bias is largely attributed to uneven GC content across the genome (interpreted as flow cell-based variability); and that data sets can be pre-processed, standardized or normalized to conform to a particular standard, wherein a pre-processing step sometimes aids in normalizing data when using tissue samples since there are variations in experimental conditions from sequence analysis; and that normalization can be carried out in a variety of manners, wherein sequence analysis can be normalized across all samples by subtracting the mean or by dividing the repeated occurrence of particular sequencing motifs by the standard deviation to obtain centered data of standardized variance (interpreted as adjusting the GC-normalized count for each test sample; and encompassing subtracting and dividing); and the use of a novel algorithm (the Linear Model-Multidimensional Scaling algorithm) was proposed, wherein a Z-score can be derived from the linear relationship of the log sequence count ratio or total sequence counts and GC content for a chromosome of each sample pair (interpreted as encompassing adjusting the GC-normalized count for each test sample; and adjusting for flow cell-based variability). Thus, the combined references clearly teach all of the limitations of instant claim 85 including adjusting for flow cell-based variability.
Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the Examiner’s response regarding the Sequenom clinical trial; the MaterniT21 test, that the claims do not identify any specific “flow cell-based variabilities”; and that limitations from the Specification are not read into the claims. Applicants’ argument that the Deciu declaration provides that a person of ordinary skill did not understand the effects of flow cell-based variability, wherein Applicant’s results show that flow cell-based variability had an unexpected and significant impact on the chromosome aneuploidy classification results, is not persuasive. Moreover, as previously discussed in the Office Action mailed September 21, 2021, data processing and pre-processing is well known in the art including adjusting the GC normalized count for each test sample. For example, normalization for GC content bias introduced in Illumina Solexa and ABI SOLiD sequencing platforms as evidenced by Tang et al. (See, for example, paragraphs [0070-[0074]; [0138]; [0185]; and [0198]); methods for correcting for G/C content bias including resulting from Solexa sequencing method as evidenced by Fan et al. (col 5, lines 16-30); normalizing data to remove GC-content effect between samples as evidenced by Hansen et al. (pg. 213, first partial paragraph; and first full paragraph); normalization to remove biases related to GC-content generated using the Illumina Genome Analyzer platform as evidenced by Risso et al. (Abstract; pg. 1, col 2; first full paragraph, lines 1-3; and pg. 2, col 1; first full paragraph, lines16-21); and that factors affecting instrument-to-instrument variability were known in the art including instrument service history, pipetting errors, the underlying measurement Lew et al. (pg. 1, fourth full paragraph; and pg. 4, second full paragraph). Thus, the instant claims do not integrate the judicial exception into a practical application of the exception. Moreover, Tang et al. teach that although massively parallel sequencing performs with high efficiency, there is noise or bias introduced in the sample amplification with PCR, a necessary step in both the Illumina Solexa and ABI SOLiD sequencing platforms, wherein bias is largely attributed to uneven GC content across the genome (interpreted as flow cell-based variability); wherein it is known that correction of GC content bias in sequencing data is necessary after massively parallel sequencing of DNA molecules in the plasma of pregnant women improves the specificity of the detection of trisomy 13 and 18 as evidenced by Chen et al. Thus, flow cell-based variability and the need to adjust the GC-normalized count was clearly recognized and understood by those of skill in the art at the time the invention was made. 
Regarding (f), although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that paragraph [0194] of the published application provides details regarding how to adjust flow cell-based variability including the formula provided therein, the Examiner respectfully points out that instant claim 85 does not recite the limitations as taught in paragraph [0194], or the formula therein.


New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 85-89, 91, 92 and 105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 29-63 of copending US Patent Application No. 16/698,678;
(ii)	Claims 1-3, 5-14, 16, 17 and 20 of US Patent Application No. 16/862,324;
(iii)	Claims 1-20 of US Patent Application No. 16/597,707;
(iv)	Claims 1,2, 4-8 and 10-29 of US Patent Application No. 16/215,254; and
(v)	Claims 2-26 of US Patent Application No. 15/959,880.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 13/754,817, and the copending claims of US Patent Applications encompass a method comprising the steps of providing, sequencing, generating, mapping, counting, obtaining counts, normalizing, generating a GC-normalized count, determining an expected count, adjusting, obtaining, and outputting a classification.



(2)	Claims 85-89, 91, 92 and 105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent No. 11000884. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/771,573; and US Patent No. 11000884 encompasses a pharmaceutical composition containing combinatorial derivatives of polysaccharides and amino acids, including a lysine amino acid.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 85-89, 91, 92 and 105 are rejected under 35 U.S.C. 102(a) as being anticipated by Chen et al. (PLoS One, 2011, 6(7), 1-7).
Regarding claims 85-87 and 105, Chen et al. teach massively parallel sequencing of DNA molecules including cell-free DNA in the plasma of pregnant women has been show to allow accurate non-invasive prenatal detection of fetal trisomy 21; and improving the detection of trisomy 13 and 18 by using a non-repeat-masked reference human genome instead of a repeat-masked one to increase the number of aligned sequence reads for each sample, where a bioinformatics approach was then applied to correct GC content bias in the sequencing data (interpreted as providing a sample from a pregnant female; cell free DNA; massively parallel sequencing; inherently generating nucleotide sequence reads, mapping nucleotide sequences, counting reads, obtaining counts; normalizing GC content; adjusting for flow cell-based variability; and outputting a classification of a chromosome no analytical or biological bias of MPS, it would be expected that the molecules from the whole genome could be sequenced uniformly by the procedure (interpreted as the expected count); however, molecules from different regions of a genome may not be uniformly sequenced by MPS, such that the guanine and cytosine (GC) content of the sequenced nucleic acid molecules has been reported to contribute to the non-uniformity (interpreted as the expected count, claim 85) (pg. 2, col 1; second full paragraph, lines 1-7). Chen et al. teach that multiplexing was achieved by introducing a 6-bp index barcode to the adaptor-ligated DNA of each plasma sample through a triple-primer PCR amplification, DNA clusters were generated using an Illumina cluster station, and 36 base-pairs were sequenced from one end of each plasma DNA molecule, wherein the sequencing was performed on the Gnome Analyzer IIx using the Sequencing Kit V3 (interpreted as sequencing, claim 85) (pg. 3, col 1; second full paragraph, lines 1-7). Chen et al. teach that samples from women pregnant with trisomic fetuses were identified by comparing the test samples with control samples within each sequencing run by a special statistical approaches developed for diagnosis of trisomy 13 and trisomy 18, the two statistical approaches comprising: (i) the standard z-score approach; and (ii) the z-score approach with GC correction (interpreted as outputting a classification based on an adjusted GC normalized count; and determined when the GC-normalized count exceeds a predetermined cutoff or falls within a range of values, claim 85l) (pg. 3, col 1; third full paragraph). Chen et al. teach that in order to quantitatively measure the over-representation for each tested sample, for the standard z-score approach, the z-score for the chromosome of interest (chr13/18) was calculated by the following equation:
z-score test sample = (GR test sample – GR mean reference sample)/SD reference sample
wherein GR test sample is the genomic representation of the chromosome in the test sample; GR mean reference sample is the mean of the genomic representations of the chromosome of interest for all reference samples; and SD reference samples is the standard deviation of the genomic representations of the chromosome of interest for the reference samples (interpreted as normalizing the counts; determining an expected count; obtaining adjusting the GC-normalized count; an adjusted GC-normalized count for the chromosome for each test sample; subtracting the expected count specific to the flow cell z-score approach with GC correction, instead of using read counts to directly calculate the genomic representations of the chromosomes of interest, a GC-corrected read count was used to calculate the genomic representations with an aim to eliminate the effect of the GC bias on the sequence read counts, such that for each sample, all chromosomes were bioinformatically (interpreted as using a microprocessor) divided into segments of the same size called bins; and the number of sequence reads and GC content in each bin were determined, such that bins were filtered without any reads and binds with ‘N’ in the sequences, then locally weighted scatterplot smoothing (LOESS) regression was applied to fit the number of sequenced reads in each bin against the GC content of the corresponding bin in order to calculate the LOESS fit predicted value P (interpreted as normalizing the counts; determining an expected count; obtaining adjusting the GC-normalized count; an adjusted GC-normalized count for the chromosome for each test sample; subtracting the expected count specific to the flow cell from the GC-normalized count obtained; dividing the subtraction value by an estimate of variability; estimating variability after step (h); and z-score or robust z-score, claims 85g-h, 91 (in part) and 92 (in part)) (pg. 3, col 2; first full paragraph, lines 1-18). Chen et al. teach that raw read counts (RC raw) with the correction factor (F) was derived from the median counts of all the bins (M), and the LOESS fit predicted value by the following equation F = M/P; and after the GC correction, the z-score statistic was calculated by using genomic representation derived from the GC-corrected read counts of chr13/18 with equation 1 (interpreted as the expected count is the median count for the flow cell, claim 88) (pg. 3, col 2; first full paragraph, lines 22-29). Chen et al. teach that diagnostic sensitivity and specificity values of the standard z-score approach and the z-score approach with GC correction, using the z-score value of 3 as the cutoff (interpreted as outputting a classification of the presence or absence of a chromosome aneuploidy when the adjusted GC-normalized count exceeds a predetermined cutoff value or range of values, claim 851) (pg. 3, col 2; last partial paragraph).
Chen et al. do not specifically exemplify MAD (instant claims 91 and 92, in part).
Chen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 85-89, 91, 92 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PLoS One, 2011, 6(7), 1-7) in view of Oliphant et al. (US Patent No. 8700338, issued April 14, 2014; effective filing date December 28, 2011) as evidenced by Van Den Boom et al. (US Patent Application Publication No. 20140242588, published August 28, 2014; effective filing date October 6, 2011).
Regarding claims 85-87, 91 (in part), 92 (in part) and 105, Chen et al. teach massively parallel sequencing of DNA molecules including cell-free DNA in the plasma of pregnant women has been show to allow accurate non-invasive prenatal detection of fetal trisomy 21; and improving the detection of trisomy 13 and 18 by using a non-repeat-masked reference human genome instead of a repeat-masked one to increase the number of aligned sequence reads for each sample, where a bioinformatics approach was then applied to correct GC content bias in the sequencing data (interpreted as providing a sample from a pregnant female; cell free DNA; massively parallel sequencing; no analytical or biological bias of MPS, it would be expected that the molecules from the whole genome could be sequenced uniformly by the procedure (interpreted as the expected count); however, molecules from different regions of a genome may not be uniformly sequenced by MPS, such that the guanine and cytosine (GC) content of the sequenced nucleic acid molecules has been reported to contribute to the non-uniformity (interpreted as the expected count, claim 85) (pg. 2, col 1; second full paragraph, lines 1-7). Chen et al. teach that multiplexing was achieved by introducing a 6-bp index barcode to the adaptor-ligated DNA of each plasma sample through a triple-primer PCR amplification, DNA clusters were generated using an Illumina cluster station, and 36 base-pairs were sequenced from one end of each plasma DNA molecule, wherein the sequencing was performed on the Gnome Analyzer IIx using the Sequencing Kit V3 (interpreted as sequencing, claim 85) (pg. 3, col 1; second full paragraph, lines 1-7). Chen et al. teach that samples from women pregnant with trisomic fetuses were identified by comparing the test samples with control samples within each sequencing run by a special statistical approaches developed for diagnosis of trisomy 13 and trisomy 18, the two statistical approaches comprising: (i) the standard z-score approach; and (ii) the z-score approach with GC correction (interpreted as outputting a classification based on an adjusted GC normalized count; and determined when the GC-normalized count exceeds a predetermined cutoff or falls within a range of values, claim 85l) (pg. 3, col 1; third full paragraph). Chen et al. teach that in order to quantitatively measure the over-representation for each tested sample, for the standard z-score approach, the z-score for the chromosome of interest (chr13/18) was calculated by the following equation:
z-score test sample = (GR test sample – GR mean reference sample)/SD reference sample
wherein GR test sample is the genomic representation of the chromosome in the test sample; GR mean reference sample is the mean of the genomic representations of the chromosome of interest for all reference samples; and SD reference samples is the standard deviation of the genomic representations of chromosome of interest for the reference samples (interpreted as normalizing the counts; determining an expected count; obtaining adjusting the GC-normalized count; an adjusted GC-normalized count for the chromosome for each test sample; subtracting the expected count specific to the flow cell from the GC-normalized count obtained; dividing the subtraction value by an estimate of variability; and z-score or robust z-score, claim 85g-h) (pg. 3, col 2; first partial paragraph). Chen et al. teach that for the z-score approach with GC correction, instead of using read counts to directly calculate the genomic representations of the chromosomes of interest, a GC-corrected read count was used to calculate the genomic representations with an aim to eliminate the effect of the GC bias on the sequence read counts, such that for each sample, all chromosomes were bioinformatically (interpreted as using a microprocessor) divided into segments of the same size called bins; and the number of sequence reads and GC content in each bin were determined, such that bins were filtered without any reads and binds with ‘N’ in the sequences, then locally weighted scatterplot smoothing (LOESS) regression was applied to fit the number of sequenced reads in each bin against the GC content of the corresponding bin in order to calculate the LOESS fit predicted value P (interpreted as normalizing the counts; determining an expected count; obtaining adjusting the GC-normalized count; an adjusted GC-normalized count for the chromosome for each test sample; subtracting the expected count specific to the flow cell from the GC-normalized count obtained; dividing the subtraction value by an estimate of variability; estimating variability after step (h); and z-score or robust z-score, claims 85g-h, 91 (in part) and 92 (in part)) (pg. 3, col 2; first full paragraph, lines 1-18). Chen et al. teach that raw read counts (RC raw) with the correction factor (F) was derived from the median counts of all the bins (M), and the LOESS fit predicted value by the following equation F = M/P; and after the GC correction, the z-score statistic was calculated by using genomic representation derived from the GC-corrected read counts of chr13/18 with equation 1 (interpreted as the expected count is the median count for the flow cell, claim 88) (pg. 3, col 2; first full paragraph, lines 22-29). Chen et al. teach that diagnostic sensitivity and specificity values of the standard z-score approach and the z-score approach with GC correction, using the z-score value of 3 as the cutoff (interpreted as outputting a classification of the presence or absence of a chromosome aneuploidy when the adjusted GC-normalized count exceeds a predetermined cutoff value or range of values, claim 851) (pg. 3, col 2; last partial paragraph).

Regarding claims 91 (in part) and 92 (in part), Oliphant et al. teach a process for determining accurate risk probabilities for fetal aneuploidies comprising a non-invasive evaluation of genomic variations through chromosome-selective sequencing and non-host fraction data analysis of maternal samples (Abstract). Oliphant et al. teach that 384 loci on each chromosome exhibiting the greatest residual difference between normal and trisomy samples were identified including T21 using Z statistics derived from individual loci for the test chromosome and all 576 loci for the comparison chromosome (col 15, lines 14-18). Oliphant et al. teach that a standard Z test of proportions was used to compute Z statistics:

    PNG
    media_image2.png
    78
    138
    media_image2.png
    Greyscale

wherein pj is the observed proportion for a given chromosome of interest in a given sample j, po is the expected proportion for the given test chromosome calculated as the median pj, and nj is the denominator of the proportion metric, wherein Z statistic standardization was performed using iterative censoring; and that at each iteration, samples falling outside of three median absolute deviations were removed, such that after ten iterations, mean and standard deviation were calculated using only the uncensored samples, and all samples were then standardized against this mean and standard deviation (interpreted as the median count is MAD, claims 91 and 92) (col 15, lines 26-45), wherein bind filtering procedures are known in the art including wherein a large number of euploid samples are lined up, bin count uncertainties (SD or MAD values) are evaluated, and bins with the largest uncertainties are sometimes filtered out as evidenced by Van Den Boom et al. (paragraph [0051]; and Figure 4).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Moreover, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, in view of the benefits of determining accurate risk probabilities for fetal aneuploidies as exemplified by Oliphant et al. it would have been prima facie obvious for one of ordinary skill at the time the invention was made to modify the method for the non-invasive prenatal diagnosis of fetal trisomy in maternal plasma including the use of z-score, z-score with GC correction, and LOESS as disclosed by Chen et al. to include statistical analysis such as MAD as taught by Oliphant et al. with a reasonable expectation of success in improving the accuracy of trisomy diagnosis including the identification of trisomy 13, 18 and 21 based on maternal plasma DNA sequencing; and/or in identifying the loci on each chromosome exhibiting the greatest residual difference between normal and trisomy samples including T13, T18 and T21.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 85-89, 91, 92 and 105 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/Amy M Bunker/
Primary Examiner, Art Unit 1639